UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7938



DAVID S. JOHNSON,

                                              Plaintiff - Appellant,

          versus


JON GALLEY, Warden,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-3012-1-WMN)


Submitted: February 12, 2004               Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David S. Johnson, Appellant Pro Se. Ann Norman Bosse, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Michael
O’Connor Doyle, DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David S. Johnson, a Maryland prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2241 (2000).           The order is appealable only if a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Johnson has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED




                                       - 2 -